Opinion filed August 11,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00153-CV
                                                    __________
 
                                FRANCISCO
MORALES, Appellant
 
                                                             V.
 
          JOHN KENNMUR
D/B/A KENN CONSTRUCTION, Appellee

 
                                   On
Appeal from the 118th District Court
                                                          Howard
County, Texas
                                                      Trial
Court Cause No. 47018
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Francisco
Morales is the appellant in this appeal.  He has filed an unopposed motion to
dismiss the appeal pursuant to Tex. R. App.
P. 42.1(a)(1).  In the motion, appellant states that “[t]he parties have
now entered into a Settlement Agreement.”  Therefore, in accordance with appellant’s
request, we dismiss the appeal.
The
motion to dismiss is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
 
August 11, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.